                        Case:19-17633 Doc#:4 Filed:09/04/19                                   Entered:09/04/19 01:06:16 Page1 of 4
      Fill in this information to identify the case:

      Debtor name PetroShare Corp.___________________________________________
      United States Bankruptcy Court for the:                         District of      Colorado
                                                                                    (State)

      Case number (If known):    19-17633
                                                                                                                                                           Check if this is an
                                                                                                                                                          amended filing


    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have
    the 30 Largest Unsecured Claims and Are Not Insiders               12/15
    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
    largest unsecured claims.


      Name of creditor and complete               Name, telephone number, and           Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code         email address of creditor             (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                  contact                               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                        professional          unliquidated,   total claim amount and deduction for value of
                                                                                        services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                        government
                                                                                        contracts)
                                                                                                                              Total claim, if    Deduction         Unsecured
                                                                                                                              partially          for value of      claim
                                                                                                                              secured            collateral or
                                                                                                                                                 setoff
1     GARDNER LEWIS EVENT DRIVEN                EMAIL:                                 ORIGINAL                                                                      $1,200,000.00
      FUND LP                                   joseph.rava@gardnerlewis.com           UNSECURED
      285 WILMINGTON-WEST CHESTER                                                      NOTEHOLDER
      PIKE
      CHADDS FORD, PA 19317
2     WEATHERFORD ARTIFICIAL                    PHONE: 307-462-2935           TRADE VENDOR                                                                             $687,985.93
      PO BOX 301003                             Kelly Emanuel-
      DALLAS, TX 75303-1003                     US Collections Mgr
                                                Kelly.Emanuel@weatherford.com

3     WILLIAM D MORELAND                        EMAIL: wmoreland@comcast.net SERIES B                                                                                  $600,000.00
      1655 E LAYTON DR                                                       UNSECURED
      ENGLEWOOD, CO 80113                                                    NOTEHOLDER


4     PINNACLE FAMILY OFFICE                    EMAIL: bk@pinnaclefund.com             ORIGINAL                                                                        $500,000.00
      INVESTMENTS LP                                                                   UNSECURED
      5910 N CENTRAL EXPY STE1475                                                      NOTEHOLDER
      DALLAS, TX 75206
5     CLEM BORKOWSKI                            EMAIL: clem@asicapital.com             ORIGINAL &                                                                      $400,000.00
      ASI CAPITAL                                                                      SERIES B
      9475 BRIAR VILLAGE PT #220                                                       UNSECURED
      COLORADO SPRINGS, CO 80920                                                       NOTEHOLDER

6     CARTEL DRILLING LLC                       PHONE: 307-247-4552                    TRADE VENDOR                                                                    $358,635.76
      P.O. BOX 3186                             Jamie McIntyre – Controller
      MILLS, WY 82644                           jamie@carteldrilling.com


7     EXCELL SERVICES LLC                       PHONE: 970-332-3151                    TRADE VENDOR                                                                    $348,936.60
      36629 US HIGHWAY 385                      Peg Vlasin – Accounting Mgr
      WRAY, CO 80758-9667                       pvlasin@excell-llc.com


8     WAYNE L LAUFER REVOCABLE                  EMAIL: wlaufer@lauferaa.com            SERIES B                                                                        $250,000.00
      TRUST                                                                            UNSECURED
      1907 B YACHT HAVEN RD                                                            NOTEHOLDER
      FRIDAY HARBOR, WA 98250




    Official Form 204                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                         page 1
                        Case:19-17633 Doc#:4 Filed:09/04/19                     Entered:09/04/19 01:06:16 Page2 of 4
    Debtor         PetroShare Corp.                                                          Case number (if known)   19-17633
                  Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim      Indicate if    Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade      claim is       If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,       contingent,    claim amount. If claim is partially secured, fill in
                                                                          professional services,   unliquidated   total claim amount and deduction for value of
                                                                          and government           , or           collateral or setoff to calculate unsecured claim.
                                                                          contracts)               disputed


                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

9    M & M EXCAVATION CO                   PHONE: 970-352-5220            TRADE VENDOR                                                                     $246,115.00
     25490 WCR 58
     GREELEY, CO 80631


10 DOWNHOLE TECHNOLOGY                     PHONE: 281-820-2545            TRADE VENDOR                                                                     $214,608.24
   12450 CUTTEN RD                         Jeff Brown V.P. Finance
   HOUSTON, TX 77066


11 JEFF WIEPKING                           EMAIL: jwiepking@msn.com       SERIES B                                                                         $200,000.00
   96 GLENMOOR LN                                                         UNSECURED
   ENGLEWOOD, CO 80113                                                    NOTEHOLDER


12 PETROLEUM EXPLORATION &                 EMAIL: wescaff@aol.com         SERIES B                                                                         $200,000.00
   MANAGEMENT LLC                                                         UNSECURED
   20203 HIGHWAY 60                                                       NOTEHOLDER
   PLATTEVILLE, CO 80651

13 ULTIMATE INVESTMENTS CORP INC EMAIL: lance@ballerusa.com               SERIES B                                                                         $200,000.00
   1198 FINN AVE                                                          UNSECURED
   LONE TREE, CO 80124                                                    NOTEHOLDER


14 BART MACGILLIVRAY                       ERIC DUNCAN                    ORIGINAL                                                                         $150,000.00
   ATTN: ERIC DUNCAN                       EMAIL: pinegardens@live.com    UNSECURED
   DENVER, CO 80218                                                       NOTEHOLDER


15 JOHN D GIBBS                            EMAIL:                         ORIGINAL                                                                         $150,000.00
   16 E ST SW                              johndgibbs@sbcglobal.com       UNSECURED
   ARDMORE, OK 73401                                                      NOTEHOLDER



16 MICHAEL S BARISH IRA ROLLOVER EMAIL: mbarish@cambiar.com               SERIES B                                                                         $125,000.00
   200 COLUMBINE ST #800                                                  UNSECURED
   DENVER, CO 80206                                                       NOTEHOLDER


17 ELEMENT SERVICES LLC                    PHONE: 719-688-8114            TRADE VENDOR                                                                     $116,227.28
   20207 LEOLA WAY                         EMAIL: billing@elementssvc.com
   EATON, CO 80615


18 BETH ANN REID LIVING TRUST              EMAIL: bethr80206@aol.com      SERIES B                                                                         $100,000.00
   211 HARBOUR DR                                                         UNSECURED
   NAPLES, FL 34103                                                       NOTEHOLDER


19 DAVID KERR                              EMAIL:                         SERIES B                                                                         $100,000.00
   25510 MC DONALD RD                      dave@kerrconsulting.com        UNSECURED
   SPRING, TX 77380                                                       NOTEHOLDER


20 DAVID MORGAN                            EMAIL: ssdmorgan@gmail.com SERIES B                                                                             $100,000.00
   PO BOX 664                                                         UNSECURED
   LIBERTY LAKE, WA 99019                                             NOTEHOLDER




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                  page 2
                     Case:19-17633 Doc#:4 Filed:09/04/19                     Entered:09/04/19 01:06:16 Page3 of 4
  Debtor        PetroShare Corp.                                                          Case number (if known)   19-17633
               Name




  Name of creditor and complete          Name, telephone number, and   Nature of the claim      Indicate if    Amount of unsecured claim
  mailing address, including zip code    email address of creditor     (for example, trade      claim is       If the claim is fully unsecured, fill in only unsecured
                                         contact                       debts, bank loans,       contingent,    claim amount. If claim is partially secured, fill in
                                                                       professional services,   unliquidated   total claim amount and deduction for value of
                                                                       and government           , or           collateral or setoff to calculate unsecured claim.
                                                                       contracts)               disputed


                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                               partially          value of            claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff

21 JON B KRULJAC                        EMAIL:                         SERIES B                                                                         $100,000.00
   9635 MAROON CIRCLE, #400             jkruljac@petrosharecorp.com    UNSECURED
   ENGLEWOOD, CO 80112                                                 NOTEHOLDER


22 JAMES CURTIS PATTON III              EMAIL: jcurtpatton@gmail.com   ORIGINAL                                                                         $100,000.00
   4000 BIENVILLE ST STE D                                             UNSECURED
   NEW ORLEANS, LA 70119                                               NOTEHOLDER


23 JEFFREY P AMEN                       EMAIL: jamen@atbsshow.com      ORIGINAL                                                                         $100,000.00
   5400 AUTUMN DR                                                      UNSECURED
   GREENWOOD VILLAGE, CO 80111                                         NOTEHOLDER


24 STEPHEN MCCONAHEY                    EMAIL:                         ORIGINAL                                                                         $100,000.00
   1050 GREEN OAKS DR                   sgmcconahey@gmail.com          UNSECURED
   GREENWOOD VILLAGE, CO 80121                                         NOTEHOLDER

25 ALBERT S. FOLEY                      EMAIL:                         SERIES B                                                                           $75,000.00
   310 GREEN OAK DR                     vrod2003@gmail.com             UNSECURED
   ROSWELL, GA 30075                                                   NOTEHOLDER


26 DAVID MORGAN                         EMAIL:                         SERIES A                                                                           $75,000.00
   P. BOX 664                           ssdmorgan@gmail.com            UNSECURED
   LIBERTY LAKE, WA 99019                                              NOTEHOLDER


27 LAURENCE CHANG                       EMAIL:                         SERIES B                                                                           $75,000.00
   737 DETROIT ST                       laurence.chang@comcast. UNSECURED
   DENVER, CO 80206                                             NOTEHOLDER
                                        net
28 RANDY AND MARGERET SCHOLL            EMAIL:   rscholl@q.com         SERIES B                                                                           $75,000.00
   12254 WOODMONT DR                                                   UNSECURED
   COLORADO SPRINGS, CO 80921                                          NOTEHOLDER


29 VAN WAGNER FAMILY                    EMAIL:   rkvw@yahoo.com        SERIES A                                                                           $65,000.00
   PARTNERSHIP                                                         UNSECURED
   9405 KILMER WAY                                                     NOTEHOLDER
   ARVEDA, CO 80007

30 ORVAL LEE SEAMAN JR. & YVONNE EMAIL:              SERIES B                                                                                             $60,000.00
   DEE SEAMAN                    leemanseaman1492@gm UNSECURED
   945 GRALAND LN                                    NOTEHOLDER
   HIGHLANDS RANCH, CO 80126     ail.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                  page 3
               Case:19-17633 Doc#:4 Filed:09/04/19                                   Entered:09/04/19 01:06:16 Page4 of 4

 Fill in this information to identify the case and this filing:


              PetroShare Corp.
 Debtor Name __________________________________________________________________

                                                                             Colorado
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    19-17633
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         ✔
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on ______________
                      09/04/2019                           8   /s/ Frederick J. Witsell
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                Frederick J. Witsell
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 President
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
